Case 1:18-cv-13902-RMB-KMW Document 18 Filed 04/22/19 Page 1 of 1 PageID: 28

                           UNITED STATES DISTRICT COURT
                            for the District of New Jersey [LIVE]
                                         Camden, NJ


  NICHOLAS PAVLAK, et al.
                                          Plaintiff,
  v.                                                   Case No.:
                                                       1:18−cv−13902−RMB−KMW
                                                       Judge Noel L. Hillman
  PEGASUS REALTY GROUP, LLC,
  et al.
                                       Defendant.
                                   ORDER OF DISMISSAL


      This matter having been reported settled and the Court having administratively
  terminated the action for sixty (60) days so that the parties could submit the papers
  necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
  sixty−day time period having passed without the Court having received the necessary
  papers;
       IT IS on this 22nd day of April, 2019,
     ORDERED that the Clerk of the Court shall reopen the case and make a new and
  separate docket entry reading "CIVIL CASE REOPENED"; and it is further
    ORDERED that this matter be, and the same hereby is, DISMISSED WITH
  PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                       /s/ Renee Marie Bumb
                       ____________________________________________________
                       RENEE MARIE BUMB United States District Judge
